            Case 2:20-cv-01613-RFB-VCF Document 3 Filed 10/09/20 Page 1 of 5


1

2

3

4                                     UNITED STATES DISTRICT COURT

5                                             DISTRICT OF NEVADA

6
                                                          ***

7     MONIQUE EPPERSON                                        Case No. 2:20-cv-01613-RFB-VCF
      individually and on behalf of DV and SV, minors,
8
                                                              ORDER
                             Plaintiff,
9
      vs.                                                     APPLICATION TO PROCEED IN FORMA
10                                                            PAUPERIS (EFC NO. 1); COMPLAINT (ECF
      JUDGE MATHEW HARTER, et al.,                            NO. 1-1)
11
                             Defendants.
12

13          Before the Court are pro se plaintiff Monique Epperson’s application to proceed in forma

14   pauperis (ECF No. 1) and complaint (ECF No. 1-1). Epperson’s (1) in forma pauperis application is

15   granted; (2) her complaint is dismissed without prejudice with leave to amend.

16                                                   DISCUSSION
17
            Epperson’s filings present two questions: (1) whether Epperson may proceed in forma pauperis
18
     under 28 U.S.C. § 1915(e) and (2) whether Epperson’s complaint states a plausible claim for relief.
19
     I.     Whether Epperson May Proceed In Forma Pauperis
20
            Under 28 U.S.C. § 1915(a)(1), a plaintiff may bring a civil action “without prepayment of fees or
21
     security thereof” if the plaintiff submits a financial affidavit that demonstrates the plaintiff “is unable to
22
     pay such fees or give security therefor.” Plaintiff’s application to proceed in forma pauperis includes a
23

24
     declaration under penalty of perjury that plaintiff is unable to pay the costs of these proceedings. (ECF

25   No. 1). Plaintiff’s affidavit states that she makes $1,106.00 bi-weekly and that she has $1,600.00 in

     savings. (Id.) Plaintiff’s application to proceed in forma pauperis is granted.
            Case 2:20-cv-01613-RFB-VCF Document 3 Filed 10/09/20 Page 2 of 5




     II.    Whether Epperson’s Complaint States a Plausible Claim
1
                a. Legal Standard
2

3           Because the Court grants Epperson’s application to proceed in forma pauperis, it must review

4    Epperson’s complaint to determine whether the complaint is frivolous, malicious, or fails to state a

5    plausible claim. 28 U.S.C. § 1915(e)(2)(B). Federal Rule of Civil Procedure 8(a)(2) provides that a

6    complaint must contain “a short and plain statement of the claim showing that the [plaintiff] is entitled
7    to relief.” The Supreme Court’s decision in Ashcroft v. Iqbal states that to satisfy Rule 8’s requirements,
8
     a complaint’s allegations must cross “the line from conceivable to plausible.” 556 U.S. 662, 680 (2009)
9
     (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547, (2007)). Rule 12(b)(6) of the Federal Rules
10
     of Civil Procedure provides for dismissal of a complaint for failure to state a claim upon which relief can
11
     be granted. A complaint should be dismissed under Rule 12(b)(6) "if it appears beyond a doubt that the
12
     plaintiff can prove no set of facts in support of her claims that would entitle him to relief." Buckey v. Los
13
     Angeles, 968 F.2d 791, 794 (9th Cir. 1992).
14
            “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than
15

16   formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

17   Gamble, 429 U.S. 97, 106 (1976)). If the Court dismisses a complaint under § 1915(e), the plaintiff

18   should be given leave to amend the complaint with directions as to curing its deficiencies, unless it is

19   clear from the face of the complaint that the deficiencies could not be cured by amendment. Cato v.
20
     United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
21
            It is well-settled that federal district courts do not have appellate jurisdiction over a state court,
22
     whether by direct appeal, mandamus, or otherwise. See Rooker v. Fid. Tr. Co., 263 U.S. 413, 414, 44 S.
23
     Ct. 149, 149 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983)(Federal
24
     courts do not have jurisdiction to sit in direct review of state court decisions or procedures.) The United
25

                                                           2
            Case 2:20-cv-01613-RFB-VCF Document 3 Filed 10/09/20 Page 3 of 5




     States Supreme Court has repeatedly held that judges and those performing quasi-judicial functions are
1
     absolutely immune from damages for acts performed within their judicial capacities. Stump v.
2

3    Sparkman, 435 U.S. 349, 360 (1978); Nixon v. Fitzgerald, 457 U.S. 731, 766 (1982). Judges are

4    absolutely immune from a civil suit for damages under § 1983. See Imber v. Pachtman, 424 U.S. 409,

5    435 (1976).

6               b. Plaintiff’s Complaint
7            Epperson’s complaint is styled as a civil rights complaint, on behalf of herself and her minor
8
     children, regarding proceedings in family court. (ECF No. 1-1). She alleges that Judge Harter, who
9
     presided over her family law case, violated her civil rights in those proceedings. (Id.) She also alleges
10
     that defendants (1) attorney Mandy McKellar, who represented her child’s father; (2) therapist Claudia
11
     Schwarz; (3) therapist Donna Gosnell all violated her and her children’s rights in those proceedings
12
     because they “influenced” Judge Harter. She also alleges that her child’s father, Antonio Velasco,
13
     violated her rights and children’s rights by “conspiring” with Judge Harter. (Id. at 14). Plaintiff alleges
14
     she is entitled to 1 million dollars in damages because of these violations of her rights. (Id. at 17).
15

16          All plaintiff’s claims are in relation to the actions of Judge Harter during a judicial proceeding

17   and the attorney, therapists, and her child’s father’s actions during the family court proceeding. Judge

18   Harter is absolutely immune from a civil suit for damages under § 1983. Even under the liberal pleading

19   standard, plaintiff’s complaint is 1) fashioned as an appeal of a state court proceeding, which is outside
20
     this Court’s jurisdiction, and 2) her allegations are related to judicial actions which require immunity.
21
     The Court will give the plaintiff one opportunity to amend her complaint.
22
            ACCORDINGLY,
23
            IT IS ORDERED that Epperson’s application to proceed in forma pauperis (ECF No. 1) is
24
     GRANTED.
25

                                                           3
            Case 2:20-cv-01613-RFB-VCF Document 3 Filed 10/09/20 Page 4 of 5




            IT IS FURTHER ORDERED that the Clerk of Court shall file the Complaint (ECF No. 1-1).
1
            IT IS FURTHER ORDERED that Epperson’s complaint (ECF No. 1-1) is DISMISSED
2

3    WITHOUT PREJUDICE.

4           IT IS FURTHER ORDERED that Epperson has until Friday, November 6, 2020 to file an

5    amended complaint addressing the issues discussed above. Failure to timely file an amended complaint

6    that addresses the deficiencies noted in this Order may result in a recommendation for dismissal with
7    prejudice.
8
            IT IS FURTHER ORDERED that if an amended complaint is later filed, the Clerk of the Court is
9
     directed NOT to issue summons on the amended complaint. The Court will issue a screening order on
10
     the amended complaint and address the issuance of summons at that time, if applicable. See 28 U.S.C. §
11
     1915(e)(2).
12
                                                      NOTICE
13
            Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
14
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
15

16   of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal

17   may determine that an appeal has been waived due to the failure to file objections within the specified

18   time. Thomas v. Arn, 474 U.S. 140, 142 (1985).

19          This circuit has also held that (1) failure to file objections within the specified time and (2)
20
     failure to properly address and brief the objectionable issues waives the right to appeal the District
21
     Court's order and/or appeal factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d
22
     1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
23
     Pursuant to LR IA 3-1, the plaintiff must immediately file written notification with the court of any
24
     change of address. The notification must include proof of service upon each opposing party’s attorney,
25

                                                           4
             Case 2:20-cv-01613-RFB-VCF Document 3 Filed 10/09/20 Page 5 of 5




     or upon the opposing party if the party is unrepresented by counsel. Failure to comply with this rule may
1
     result in dismissal of the action.
2

3            IT IS SO ORDERED.

4            DATED this 9th day of October 2020.

5                                                                _________________________
                                                                 CAM FERENBACH
6                                                                UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                         5
